Citation Nr: 1634754	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  08-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for squamous cell carcinoma, status post excision.


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 (hearing loss) and December 2012 (squamous cell carcinoma) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and Jackson, Mississippi, respectively.

In December 2011 and August 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable disability rating for squamous cell carcinoma, status post excision, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his June 2005 claim that "My hearing loss occurred on my time in Active Duty."

In October 2006, the Veteran wrote that "I was stationed on [a] flight deck, causing hearing loss."

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

First, the May 2016 VA examination report demonstrates that the Veteran has bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.

Second, the Veteran has provided competent and credible reporting to the effect that he was exposed to acoustic trauma in service from working on the flight deck.  The Board finds that this reporting is especially credible in light of his documented duty assignment of "Attack Squadron."  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the statements, and facial plausibility); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

Third, the Board finds that the Veteran has provided competent and credible testimony showing ongoing bilateral loss of hearing since service.  Although the hearing loss did not reach compensable levels during or within one year of separation, the Board observes that the Veteran indicated in his November 1979 Report of Medical History at separation from service that he was experiencing hearing loss.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has high probative value).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The issue of entitlement to an initial compensable disability rating for squamous cell carcinoma, status post excision, is remanded to the AOJ because, in the Veteran's August 2016 substantive appeal, he requested to testify at a hearing before a Veterans Law Judge (VLJ) via videoconference.  See 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


